Case: 19-31048      Document: 00515634210         Page: 1    Date Filed: 11/11/2020




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 11, 2020
                                   No. 19-31048                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Glenn Frierson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:19-CR-00061-1


   Before Elrod, Duncan, and Wilson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          Glenn Frierson appeals his concurrent, within-Guidelines sentences
   of 120 months for being a felon in possession of a firearm and 151 months for
   possessing with intent to distribute a controlled substance. He argues the
   district court erroneously applied U.S.S.G. § 4B1.1(a)’s career offender
   sentence enhancement because the Louisiana statute under which he was
   previously convicted, La. R.S. § 40:967, is indivisible and, thus, broader than
   the “generic crime” as it is defined by federal law.
Case: 19-31048     Document: 00515634210           Page: 2   Date Filed: 11/11/2020




                                    No. 19-31048


          Louisiana R.S. § 40:967 is divisible and, under the modified
   categorical approach, sufficiently narrow to serve as a predicate for sentence
   enhancement under § 4B1.1(a). Therefore, we AFFIRM the district court’s
   application of the career offender sentence enhancement.
                                         I.
          This case arises out of a May 3, 2018 search of Glenn Frierson’s place
   of business in which police found and seized a .40 caliber firearm,
   ammunition, 28 grams of methamphetamine, and a scale.                Frierson
   subsequently pleaded guilty to being a felon in possession of a firearm and
   possessing methamphetamine with intent to distribute.
          Nine years prior to these events, Frierson was convicted for
   possession with intent to distribute cocaine in Louisiana under La. R.S.
   § 40:967(A). This conviction, along with another not at issue in this appeal,
   served as the basis for the “career offender” enhancement that extended the
   advisory range of Frierson’s sentence from a range of 37–46 months to a
   range of 151–188 months.
          Frierson objected to the presentence report’s determination that he
   was a “career offender” under U.S.S.G. § 4B1.1(a). The district court
   overruled the objection and sentenced him to 151 months, the shortest
   duration suggested by the advisory Guidelines, for the drug charge to run
   concurrently with a statutory maximum 120-month sentence for the firearm
   charge. Frierson appealed.
                                        II.
          “We review a district court’s determination that a defendant is a
   career offender under U.S.S.G. § 4B1.1 de novo.” United States v. Akins, 746
F.3d 590, 611 (5th Cir. 2014).




                                         2
Case: 19-31048         Document: 00515634210             Page: 3       Date Filed: 11/11/2020




                                          No. 19-31048


                                               III.
           Under U.S.S.G. § 4B1.1(a), a defendant is a career offender if three
   criteria are met:
           (1) the defendant was at least eighteen years old at the time the
           defendant committed the instant offense of conviction; (2) the
           instant offense of conviction is a felony that is either a crime of
           violence or a controlled substance offense; and (3) the
           defendant has at least two prior felony convictions of either a
           crime of violence or a controlled substance offense.
           The third criterion is at issue here. Frierson does not contest one of
   his two prior felony convictions. However, he asserts that his conviction for
   possession with intent to distribute a Schedule II controlled substance (in this
   instance, cocaine) under La. R.S. § 40:967(A) does not qualify as a predicate
   offense because, at the time of his conviction, § 40:967(A) was broader than
   the corresponding generic offense, 21 U.S.C. § 841(a). Specifically, Frierson
   argues that § 841(a) did not prohibit the distribution of a “controlled
   substance analogue” while the Louisiana statute did. He also argues that
   § 841(a) did not include certain substances contained in the Louisiana
   statute. Frierson’s first argument could be persuasive if § 40:967(A) is, as he
   asserts, indivisible. 1




           1
             Frierson’s second argument, that Louisiana’s statute is facially broader than its
   federal counterpart because Carisoprodol is regulated by the State but not federally
   controlled, fails because Carisoprodol, though now listed on Schedule II, was listed on
   Schedule IV at the time of Frierson’s 2009 conviction and governed by a different statute.
   See United States v. Craig, 823 F. App’x 231 (5th Cir. 2020). Although unpublished
   opinions issued on or after January 1, 1996, are not precedential, they may be considered as
   persuasive authority. Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006).




                                                3
Case: 19-31048        Document: 00515634210          Page: 4     Date Filed: 11/11/2020




                                      No. 19-31048


                                           A.
          The Supreme Court has prescribed that a court attempting to
   determine the divisibility of a state statute must first answer the threshold
   inquiry of whether the statute sets forth alternative elements or merely
   alternative means of proving a single element. Mathis v. United States, 136
S. Ct. 2243, 2256 (2016). 2 Elements must necessarily be found by a jury (or
   admitted by the defendant) in order to convict while means are facts not
   necessary to support a conviction. Id. at 2255; United States v. Howell, 838
F.3d 489, 497 (5th Cir. 2016) (explaining that, after Mathis, “[t]he test to
   distinguish means from elements is whether a jury must agree”).
          Where the state statute is comprised of multiple alternative elements,
   it may be divided, and the component elements that served as the basis of the
   prior conviction can be compared to those in the “generic crime” in federal
   law. Mathis, 136 S. Ct. at 2256. If those limited elements from the state
   statute are narrower than or equivalent to the elements that comprise the
   analogous federal law, the prior conviction under the state statute is a valid
   predicate for sentence enhancement. United States v. Sanchez-Rodriguez, 830
F.3d 168, 172 (5th Cir. 2016); United States v. Schofield, 802 F.3d 722, 728
   (5th Cir. 2015).
          The Louisiana Supreme Court has not spoken to whether § 40:967 is
   comprised of “elements” or “means.” However, the Louisiana First Circuit
   Court of Appeal has stated that to convict a defendant under § 40:967(A)(1),
   “the state must prove the exact identity of the controlled dangerous
   substance [a]s an essential element of the crime of distribution thereof.” State
   v. Jordan, No. 2014 KA 1732, 2015 WL 5968258, 1, 4 (La. Ct. App. 2015)


          2
            This court has held that Mathis generally applies to the Federal Sentencing
   Guidelines. United States v. Hinkle, 832 F.3d 569, 574 & nn.25–26 (5th Cir. 2016).




                                            4
Case: 19-31048        Document: 00515634210          Page: 5   Date Filed: 11/11/2020




                                      No. 19-31048


   (unpublished) (emphasis added). Because the type of controlled substance
   is essential to the crime’s legal definition, it is an essential element of the
   offense and thus the statute is elements-based. Id. at 4; see Howell, 838 F.3d
   at 497.
             We do not, however, rely entirely on the Louisiana appellate court’s
   holding. The Supreme Court also provided in Mathis that a statute can often,
   on its face, resolve the elements-or-means inquiry. 136 S. Ct. at 2256. For
   instance, “[i]f statutory alternatives carry different punishments . . . they
   must be elements[,]” and the statute is divisible. Id. On the other hand, if a
   statute merely lists “illustrative examples,” these examples are only means
   by which one can commit the offense, and the statute is not divisible. Id.
             The Fourth Circuit and the Eighth Circuit have employed this same
   reasoning from Mathis to determine state drug statute divisibility. See, e.g.,
   United States v. Vanoy, 957 F.3d 865, 868 (8th Cir. 2020) (holding Virginia’s
   drug statute was divisible because the statute shows that different drug types
   and quantities have different punishments); Bah v. Barr, 950 F.3d 203, 207–
   08 (4th Cir. 2020) (same); United States v. Ford, 888 F.3d 922, 930 (8th Cir.
   2018) (determining the same of Iowa’s drug statute). We join our sister
   circuits in concluding that, where a state’s controlled substance statute
   prescribes different punishments depending on the type and quantity of drug,
   the type of substance is an element, and the statute is, therefore, divisible.
             La. R.S. § 40:967(A) criminalizes activities involving “Schedule II”
   substances. La. R.S. § 40:964 includes seven subsections listing over 75
   drugs that are classified as “Schedule II.” Frierson argues that, while
   “Schedule II” is an express element of the statute, § 40:964 merely lists
   alternative means of violating § 40:967(A).
             However, § 40:967(B) goes on to prescribe different penalties for
   different drugs and different activities with those drugs. See also State v.




                                           5
Case: 19-31048      Document: 00515634210           Page: 6   Date Filed: 11/11/2020




                                     No. 19-31048


   Smith, 766 So. 2d 501, 516 (La. 2000) (noting the statute provides for
   differing punishments depending on the drug involved). For instance, at the
   time of Frierson’s conviction, § 40:967(B) provided that a conviction for
   cocaine possession was punishable by a sentence of 2–30 years while
   someone convicted of producing or manufacturing methamphetamine could
   be punished with a sentence of 10-30 years.
          “[A] statute should be construed so that effect is given to all its
   provisions, so that no part will be inoperative or superfluous, void or
   insignificant.” Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d 380, 399 (5th Cir.
   2014) (quotations omitted).       Section 40:967(A)’s provisions are only
   effective if read in conjunction with both § 40:964 and § 40:967(B).
   Therefore, we read them together here as well. The fact that there are
   different punishments for different drugs and activities evidences that the
   types of drugs in Schedule II are elements and not merely a list of illustrative
   means. Thus, under Mathis, § 40.967(A) is divisible.
                                         B.
          Where a statute is divisible, we employ the “modified categorical
   approach.” United States v. Reyes-Contreras, 910 F.3d 169, 174 (5th Cir.
   2018) (en banc). This approach “permits a court to look at a limited class of
   documents from the record of a prior conviction to determine what crime,
   with what elements, a defendant was convicted of before comparing that
   crime’s elements to those of the generic offense.” Mathis, 136 S. Ct. at 2245–
   46; see Shepard v. United States, 544 U.S. 13, 26 (2005); United States v.
   Castillo-Morales, 507 F.3d 873, 876 (5th Cir. 2007) (“Shepard allowed courts
   to examine certain court documents to locate elements of the offense.”).
          Applying this approach, the relevant documents here show that
   Frierson was previously convicted of possession with intent to distribute
   cocaine under § 40:967(A)(1). Taken as a whole, § 40:967(A)(1) may include




                                          6
Case: 19-31048           Document: 00515634210               Page: 7       Date Filed: 11/11/2020




                                             No. 19-31048


   provisions not explicitly found in the corresponding federal statute.
   However, thus divided and limited to only these elements for which he was
   convicted, Frierson’s offense consists of elements sufficiently narrow to fall
   within the scope of the elements in the “generic crime,” § 841(a). 3 Likewise,
   an offense under § 841(a) satisfies the definition of a “controlled substance
   offense” as defined by U.S.S.G. § 4B1.2(b). 4 Therefore, Frierson’s prior
   offense under La. R.S. § 40:967(A)(1) necessarily falls within § 4B1.2(b)’s
   definition as well. This supports the application of the career offender
   sentence enhancement under U.S.S.G. § 4B1.1.
                                                  IV.
           Because the drugs listed in Schedule II are elements and not means,
   La. R.S. § 40:967(A) is divisible.                  Applying the modified categorical
   approach, § 40:967(A) constitutes a “controlled substance offense” under
   U.S.S.G. § 4B1.2(b). Therefore, we AFFIRM the district court’s
   determination that Frierson’s previous conviction was a valid predicate
   offense for career offender sentence enhancement under § 4B1.1.




           3
               Section 841(a) prohibits, inter alia, possession with intent to distribute cocaine.
           4
             For purposes of career offender sentence enhancement under U.S.S.G. § 4B1.1,
   “[t]he term ‘controlled substance offense’ means an offense under federal or state law,
   punishable by imprisonment for a term exceeding one year, that prohibits the manufacture,
   import, export, distribution, or dispensing of a controlled substance (or a counterfeit
   substance) or the possession of a controlled substance (or a counterfeit substance) with
   intent to manufacture, import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b).




                                                   7